Citation Nr: 0501785	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-02 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from October 1967 to July 
1971.  

By rating action in April 1986, the RO denied service 
connection for PTSD.  A notice of disagreement was received 
in August 1986, and a statement of the case (SOC) was issued 
in September 1986.  A substantive appeal was not received 
within one-year of notice of the April 1986 rating decision.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 decision by the RO which, 
in part, found that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD.  


REMAND

As noted above, service connection for PTSD was initially 
denied by the RO in April 1986, and an expression of 
dissatisfaction with that determination was timely received.  
While an SOC was promulgated in September 1986, the record 
shows that it was not mailed to the veteran at his correct 
address.  There is nothing in the record indicating that the 
veteran had move.  Rather, the notice was simply mailed to a 
wrong address.  Consequently, the prior rating decision did 
not become final, so the Board will address the issue on a de 
novo basis, as the RO did in June 2004.   

The Board also notes that in his original stressor statement, 
dated in January 1985, the veteran reported that his unit, A 
Battery, 6th Battalion, 32nd Artillery (A Btry, 6th Bn, 32nd 
Arty), was attacked during the Tet Offensive of 1969.  
Although some stressor development was accomplished, it does 
not appear that any development was undertaken to verify this 
specific stressor.  Accordingly, additional development 
should be undertaken to attempt to verify this stressor.  

Additionally, the Board notes that the veteran reported that 
he has been receiving Social Security disability since 1976.  
(See 12/97 statement).  However, neither the Social Security 
Decision awarding benefits nor the medical records used in 
reaching that determination are not of record.  The SSA 
decision and associated records could be pertinent to the 
veteran's claim and should be obtained.  

Also, the record indicates that the veteran was scheduled for 
a personal hearing at the RO in August 2003.  However, it is 
not clear from the record whether a hearing was held and if 
not, why not.  

Finally, the Board notes that the veteran has not been 
provided the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that he 
should submit any pertinent evidence in 
his possession, notice of the evidence 
that he should submit to corroborate his 
alleged stressors, and notice that he 
should provide as much detail as possible 
concerning his alleged stressors.   

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.  Any failure to obtain 
these records should be documented in the 
claims folder.  

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence. 

4.  If the scheduled personal hearing at 
the RO was held in August 2003, the 
transcript of the hearing should be 
associated with the claims files.  If a 
hearing was not held, the RO should so 
indicate in the record, explain why the 
hearing was not provided, and if 
appropriate, afford the veteran another 
opportunity for such a hearing.  

5.  The RO should undertake all indicated 
development to verify any verifiable 
stressors, to development to verify 
whether A Btry, 6th Bn, 32nd Arty came 
under rocket/mortar attack during Tet 69, 
from February 15, through March 31, 1969.  
A copy of the veteran's service personnel 
records should be forwarded to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  

6.  If one or more stressors are 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM 
IV, due such stressor(s).  The claims 
folders must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  A 
notation to the effect that this review 
took place should be included in the 
report of the examiner.  All appropriate 
testing should be undertaken in 
connection with the examination.  If PTSD 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for the 
diagnosis.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folders.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

8.  The RO should also undertake any 
other development it determines to be 
warranted.

9.  Then, the RO should readjudicate the 
claim based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


